1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6, there is no antecedent basis for “the transverse relaxation rate”; the phrase “the filling conduit is arranged to flow through a magnet” is indefinite 
In claim 3, the phrase “delivers product” is indefinite as it is unclear whether “product” is the same or different of cl. 1; perhaps applicant intends to say ---the product---;
In claim 4, the phrase “can be” is not a positive limitation; perhaps applicant intends to delete it;
In claim 6, the terms “about” and ” preferably” are  indefinite and are not positive limitations; perhaps applicant intends to delete them; it raises a doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims;
In claim 8, the term “pharmaceutical” is indefinite as it is vague what the pharmaceutical is; it is not clearly defined;
In claim 9, the phrase “inadequate mixing upstream of the filing conduit” is not clearly understood; its meaning is unclear;


In claim 11, the term “range” is indefinite as it unclear what a range is; it is not clearly defined;
In claim 12, there is no antecedent basis for “the same temperature”;
In claim 13, the term “(batch)” is indefinite; it is vague whether the phrase in parenthesis is a part of the claim limitation or not; the phrase “continuous or non-continuous” is not clearly understood; note that operation could be either continuous or non-continuous; the scope is vague; they are not defined clearly.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (2018/0052122).

As to claims 1,3,6-10,13, Davis discloses a method for quantifying rubber content in a plant with NMR wherein the relaxation rate of the sample is obtained; the relaxation rate is then compared to the reference relaxation data or plots and then the determination step is performed (see e.g. Abstract; Technical Field). Claim recites measuring the relaxation rate and comparing it with the reference and from that determining whether the measured value is in the reference range for acceptance. David discloses the similar method steps except for the alum particles. The invention of or steps disclosed in Davis is/are used for any type of sample including the alum containing sample. The use of water solvent; vaccine; particle sizes and different aluminum containing salts; using for filling station are considered an intended use. Measuring of the properties i.e. relaxation rate of the sample using NMR device and then comparing it with the reference value is very well known in the related art as evidenced in the references on PTO-892 e.g. Lowery, Jr. et al. (2018/0113141; see e.g. para 0050); Graessl et al. (2017/0176359; e.g. see para 0046); Lowery, JR. et al. (2013/0265054; e.g. para 0461); Neely et al. (2012/0164644; e.g. para 0141). Therefore, one ordinary skill in the related art is capable of detecting a filling error for the alum containing sample from the relaxation rate or time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Davis to use it for any sample including the alum containing sample, since the patented structure or prior art is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Davis, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).







    PNG
    media_image1.png
    407
    842
    media_image1.png
    Greyscale


As to claim 2, Davis discloses a method wherein the R2 is measured using nuclear magnetic resonance (NMR) (see e.g. Abstract).
As to claim 4, Davis discloses a method wherein the alum-containing product is contained in a vial or a sample container (see e.g. paras 0020;0054). Any container containing the sample is placed in the sample space in the NMR device.
As to claim 5, Davis discloses a method as explained above wherein the NMR device is capable of having any sample with water solvent. David discloses that the same contains water content (e.g. para 0055).

As to claim 11, Davis discloses a method wherein reference value is a range (see e.g. paras 0045;0060;0063).
As to claim 12, Davis discloses a method wherein reference value and measured value are determined from the same type of the sample (see Abstract; para 0020). One ordinary skill in the related art would use the same environment for both the measured and reference values as it is known in the related art that the external environment including temperature impact the results.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Bons et al. (2009/0179644) discloses an inspection system with NMR device wherein the mass of the sample is determined.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY PATIDAR/
Primary Examiner, Art Unit 2858